Citation Nr: 1520498	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-30 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea with fatigue.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Veteran revoked his representation and elected to proceed with the appeal on a pro se basis.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed obstructive sleep apnea with fatigue.  The VA examiner opined that the Veteran's sleep apnea with fatigue was not caused by or the result of a specific exposure event during service in Southwest Asia.  He elaborated that the Veteran's service treatment records (STRs) were silent for symptoms of sleep apnea and that the medical literature did not recognize sleep apnea as a condition that is caused by exposure to environmental irritants.  In the Veteran's August 2010 statement, he indicated that he woke up choking in his sleep during service on several occasions.  In September 2013, the Veteran's wife submitted a statement that the Veteran had numerous occasions where he demonstrated constant snoring and stopped breathing while sleeping during service. The Board finds that the examination is inadequate as it did not address the competent and credible lay evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the October 2010 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's obstructive sleep apnea with fatigue.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current sleep apnea with fatigue was incurred in service.  In rendering the opinion, the examiner is asked to consider the August 2010 statement from the Veteran and the September 2013 statement from the Veteran's wife.  The VA examiner is advised that these statements are competent and credible.

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




